Exhibit 10.2
 
TERMINATION AND SETTLEMENT AGREEMENT
 
THIS TERMINATION AND SETTLEMENT AGREEMENT (this “Agreement”), dated as of May 6,
2009, by and among SWK Technologies,  Inc.., a Delaware corporation with offices
at 5 Regent Street, Suite 520, Livingston, NJ  07039 (the “Company”), Jeffrey D.
Roth, an individual with offices at 5 Regent Street, Suite 520, Livingston,
NJ  07039  (“Roth”), Jerome R. Mahoney, an individual with offices at 750 Route
34, Matawan, NJ  07747 (“Mahoney”), Trey Resources, Inc., a Delaware corporation
with offices at 5 Regent Street, Suite 520, Livingston, NJ  07039 (“Trey”),
(collectively referred to as the “Parties”).
 
WITNESSETH


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Roth, the Company, Trey and Mahoney are entering into a Securities Purchase
Agreement dated the date hereof, whereby Roth will be purchasing and the Company
will be selling shares of the Company Common Stock equal to 20% of the
outstanding shares of the Company, and thereafter upon receipt of payment for
the Common Stock, the Company will remit to Trey, the owner of 80% of the
fully-diluted outstanding common stock of the Company, the sum of $150,000 as a
management fee;
 
WHEREAS, upon receipt of $150,000, Trey will pay Mahoney the sum of One Hundred
and Seventeen Thousand and Five Hundred Dollars ($117,500) (the “Mahoney
Payment”), such sum to be in full and total satisfaction of any and all
outstanding obligations that exist or may exist between Mahoney and Trey;
 
WHEREAS, in consideration for the Mahoney Payment, Mahoney has agreed to
terminate all agreements by and between Trey and himself and to resign as an
officer and/or director of the Company and Trey;
 
WHEREAS, in consideration for the Mahoney Payment, some of the Parties hereto
have agreed to release Mahoney from any past and/or present claims they may
assert against him;
 
NOW, THEREFORE, in consideration of the mutual covenants, other agreements
contained in this Agreement and upon receipt by Mahoney of the Mahoney Payment
via wire transfer to an account of his designation, the Parties hereby agree as
follows:
 
1. Mahoney and Trey mutually agree to terminate the Employment Agreement dated
September 23, 2004, as amended (the “Employment Agreement”).


2. Mahoney hereby resigns as an employee, officer, consultant and/or director of
Trey and the Company.
 
3. Mahoney hereby forgives and extinguishes:  (i) any accrued and unpaid
compensation owed to him by either Trey and/or the Company, (ii) any and all
obligations of Trey pursuant to the Employment Agreement, (iii) any and all
other debt obligations owed to him by Trey and/or the Company, and (iv) any and
all obligations of any type, known or unknown, contingent or otherwise, owed to
him by either Trey and/or the Company.
 
4. Trey, the Company, and  Roth, hereby, knowingly, voluntarily and
unconditionally release, forever discharge, and covenant not to sue Mahoney from
or for any and all claims, causes of action, demands, suits, debts, obligations,
liabilities, damages, losses, costs and expenses (including attorneys’ fees) of
every kind or nature whatsoever, known or unknown, actual or potential,
suspected or unsuspected, fixed or contingent, that such party has or may have
through the date hereof arising out of or relating to Mahoney’s position as an
officer, director, consultant and/or shareholder of Trey and/or the Company (the
“Mahoney Relationship”), or resulting from any act or omission, error,
negligence, breach of contract, tort, violation of law, discrimination, matter
or cause whatsoever arising from the Mahoney Relationship, from the beginning of
time through the date hereof; provided, however, that the foregoing release
shall not apply to any claims arising out of this Agreement.


5. Trey, the Company, and Mahoney, hereby, knowingly, voluntarily and
unconditionally release, forever discharge, and covenant not to sue Roth from or
for any and all claims, causes of action, demands, suits, debts, obligations,
liabilities, damages, losses, costs and expenses (including attorneys’ fees) of
every kind or nature whatsoever, known or unknown, actual or potential,
suspected or unsuspected, fixed or contingent, that such party has or may have
through the date hereof arising out of or relating to Roth’s  position as an
officer, director, consultant and/or shareholder of Trey and/or the Company (the
“Roth Relationship”), or resulting from any act or omission, error, negligence,
breach of contract, tort, violation of law, discrimination, matter or cause
whatsoever arising from the Roth Relationship, from the beginning of time
through the date hereof; provided, however, that the foregoing release shall not
apply to any claims arising out of this Agreement.


6. Mahoney hereby, knowingly, voluntarily and unconditionally releases, forever
discharges, and covenants not to sue Trey from or for any and all claims, causes
of action, demands, suits, debts, obligations, liabilities, damages, losses,
costs and expenses (including attorneys’ fees) of every kind or nature
whatsoever, known or unknown, actual or potential, suspected or unsuspected,
fixed or contingent, that such party has or may have through the date hereof
arising out of or relating to Mahoney’s position as an officer, director,
consultant and/or shareholder of Trey and/or the Company (the “Mahoney
Relationship”), or resulting from any act or omission, error, negligence, breach
of contract, tort, violation of law, discrimination, matter or cause whatsoever
arising from the Mahoney Relationship, from the beginning of time through the
date hereof; provided, however, that the foregoing release shall not apply to
any claims arising out of this Agreement
 
7.           Mahoney hereby, knowingly, voluntarily and unconditionally
releases, forever discharges, and covenants not to sue the Company from or for
any and all claims, causes of action, demands, suits, debts, obligations,
liabilities, damages, losses, costs and expenses (including attorneys’ fees) of
every kind or nature whatsoever, known or unknown, actual or potential,
suspected or unsuspected, fixed or contingent, that such party has or may have
through the date hereof arising out of or relating to Mahoney’s position as an
officer, director, consultant and/or shareholder of Trey and/or the Company (the
“Mahoney Relationship”), or resulting from any act or omission, error,
negligence, breach of contract, tort, violation of law, discrimination, matter
or cause whatsoever arising from the Mahoney Relationship, from the beginning of
time through the date hereof; provided, however, that the foregoing release
shall not apply to any claims arising out of this Agreement.



--------------------------------------------------------------------------------




8.  GOVERNING LAW: MISCELLANEOUS


(a) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.  The Parties further agree that any action
between them shall be heard in Essex County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Essex County and the United States District Court for the District of New Jersey
sitting in Newark, New Jersey for the adjudication of any civil action asserted
pursuant to this Paragraph.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Parties, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, except for
the Securities Purchase Agreement that is entered into and executed on the date
hereof and this Agreement and the instruments referenced herein contain the
entire understanding of the Parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, none of the
Parties makes any representation, warranty, covenant or undertaking with respect
to such matters.  The recitals to this Agreement are hereby incorporated by
reference into and made a part of this Agreement for all purposes.  No provision
of this Agreement may be waived or amended other than by an instrument in
writing signed by the party to be charged with enforcement.
 
(f) Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon confirmation of receipt after being sent by U.S. certified mail, return
receipt requested, or (iv) upon confirmation of receipt after being sent with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to the Company, to:
SWK Technologies, Inc.
 
5 Regent Street
 
Livingston, NJ  07039
 
Attention:  Mark Meller
 
Telephone: (973) 758-6100
 
Facsimile:  (973) 748-9449
   
If to Roth:
Jeffrey D. Roth
 
SWK Technologies, Inc.
 
5 Regent Street
 
Livingston, NJ  07039
 
Telephone: (973) 758-6110
 
Facsimile:  (973) 758-6120
   
If to Mahoney:
Jerome R. Mahoney
 
c/o iVoice Technologies, Inc.
 
750 Route 34
 
Matawan, NJ  07747
 
Telephone:  (732) 441-7700
 
Facsimile:  (732) 441-9895
   
If to Trey:
Trey Resources, Inc.
 
5 Regent Street
 
Livingston, NJ  07039
 
Attention: Mark Meller
 
Telephone: (973) 758-6100
 
Facsimile: (973) 748-9449
       
With a copy to:
Meritz & Muenz LLP
 
2021 O Street, NW
 
Washington, DC 20036
 
Attention:  Lawrence A. Muenz
 
Telephone:  (202) 728-2909
 
Facsimile:  (202) 728-2910

 
 

--------------------------------------------------------------------------------


 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.  None of
the Parties shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other the Parties hereto.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the Parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Publicity.  The Parties  shall have the right to approve, before issuance
any press release or any other public statement with respect to the transactions
contemplated hereby made by any party; provided, however, that Trey  shall be
entitled, without the prior approval of any of the Parties, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations (Trey shall use its
best efforts to consult the other Parties in connection with any such press
release or other public disclosure prior to its release and Buyer shall be
provided with a copy thereof upon release thereof).
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
 [REMAINDER PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Termination and Settlement to
be duly executed as of the date first written above.
 


ROTH:
COMPANY:
JEFFREY D. ROTH
SWK TECHNOLOGIES, INC.
         
By: ___________________________________                                                     
 
Name:  Mark Meller
 
Title:    Chairman and Secretary
       
JEROME R. MAHONEY
TREY RESOURCES, INC.
       
By:                                                      
By: ___________________________________
 
Name: Mark Meller
 
Title: President and Chief Executive Officer




